DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10, 12-27 and 29-35 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 28 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jade Laye on 03/09/2022.

The application has been amended as follows: 

IN THE CLAIMS
Claim 4 (Currently amended):  The method as defined in claim 3, wherein: the PVT device changes the sample to a gas state; or the change includes a precipitation of asphaltenes.

Claim 5 (Currently amended): The method as defined in claim 4, wherein a semi-permeable membrane or gas membrane extracts the gas state of the sample.

Claim 13 (Currently amended): The method as defined in claim 1, wherein: the plurality of channels include an inlet and outlet; the outlets of the plurality of channels 

Claim 14 (Currently amended):  The method as defined in claim 1, wherein performing the PVT analysis further comprises performing a statistical analysis of the one or more signals.

Claim 16 (Currently amended):  The method as defined in claim 1, wherein at least two channels of the plurality of channels are optimized to determine different characteristics in parallel.

Claim 18 (Currently amended):  The method as defined in claim 1, further comprising performing an equation of state analysis based upon the one or more signals using the processing circuitry.

Claim 20 (Currently amended):  The method as defined in claim 1, wherein the one or more signals of each channel correspond to a different characteristic of the fluid sample volume.

Claim 21 is cancelled.

Claim 23 (Currently amended):   The method as defined in claim 1, wherein the PVT analysis is performed while the PVT device is downhole. 

Claim 25 (Currently amended):  A device for performing a pressure-volume-temperature ("PVT") analysis of wellbore fluid, the device comprising: an inlet port to receive a wellbore fluid sample; a plurality of channels in fluid communication with the inlet port to thereby receive a volume of the wellbore fluid sample; an analysis apparatus positioned adjacent the channels to interact with the fluid sample volume in the channels to alter a pressure or temperature of at least one fluid sample volume within the 


Claim 30 (Currently amended): The device as defined in claim 25, wherein: the plurality of channels include an inlet and outlet; the outlets of the plurality of channels are in fluid communication with a sampling chamber of the device; and the outlets separate the plurality of channels from the sampling chamber.



Reasons for Allowance
Claims 1-20 and 22-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Diakonov et al. (US 20030033866) states in paragraphs 30-31 that it is important to avoid physical changes to the sample since the change is irreversible or effectively irreversible and will alter the sample properties and that the change in the sample will not reflect any downhole properties and its best to avoid any physical changes to the fluid sample prior to analysis.  

Furthermore, Diakonov does not expressly teach or suggest that a pressure and temperature combination of at least one fluid sample volume is different from that of at least one other fluid sample volume within the plurality of channels after altering of the fluid samples.

In claim 1, the specific limitations of "a pressure or temperature of at least one fluid sample volume within the channels is altered such that a pressure and temperature combination of at least one fluid sample volume is different from that of at least one 
Claims 2-20 and 22-24 are also allowed for depending on claim 1.


In claim 25, the specific limitations of "alter a pressure or temperature of at least one fluid sample volume within the microfluidic channels such that a pressure and temperature combination of at least one fluid sample volume is different from that of at least one other fluid sample volume within the plurality of channels" and “wherein a phase of at least one of the fluid sample volumes within the channels is altered” in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 26-35 are also allowed for depending on claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856